Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 18 February 1781
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                        
                            dear general
                            philad. 18 feb. 1781
                        
                        I do not know where this letter will find you at newwindsor or at newport. I have been told to-day you set
                            off last thursday, but that report appears some what uncertain. I suppose that you have received the letter which I wrote
                            to your excellency some days ago. I begged leave to stay here some time unless you have some reasons to desire my
                            attendance to Rhode island. I have not received your answer. if I receive none I suppose it will be because you will be
                            gone, I will take the liberty to stay in philadelphia Mr de Castaing having some business at providence, and boston, the
                            minister has desired him to Carry the pacquets received to day from france for Count Rochambeau and others. if these
                            dispatches are very important probably, I beg your excellency to give the quarter master the necessary orders for
                            supplying him with fresh horses. I heard with great displeasure that Commodore paul jones has brought neither Arms nor
                            Cloathing. I have the honour to be with great Respect your excellency, the most humble and obedient servant
                        
                            duportail
                        
                    